PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,797,840
Issued: 2020 Oct 06 
In re Application of Dinan, Esmael
Application No. 16/432,267
Filed: 5 Jun 2019
For: Sounding Reference Signal Transmission or Dropping in a Wireless Network
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under 37 CFR 1.78(c), filed December 9, 2020, and supplemented July 13, 2021, to accept an unintentionally delayed claim under 35 U.S.C. 119(e) for the benefit of priority to the prior-filed provisional application set forth in the concurrently-filed Application Data Sheet (ADS), by way of a Certificate of Correction.

The petition is GRANTED.

A review of the record indicates petitioner did not make a proper benefit claim to the prior-filed nonprovisional application as required by 35 U.S.C. 119(e) and 37 CFR 1.78 in an application data sheet (ADS) within the time period provided by 37 CFR 1.78(a)(4). The underlying application issued as Patent No. 10,797,840 on October 6, 2020. Therefore, the appropriate avenue of relief for adding or correcting a claim for benefit of a prior-filed nonprovisional application after issuance of the application into a patent is by way of a grantable petition under 37 CFR 1.78(c), accompanied by the petition fee as set forth in § 1.17(m), a corrected ADS in compliance § 1.76(c), a request for a Certificate of Correction, and a Certificate of Correction fee. See MPEP 1481.03(II).

With the petition filed December 9, 2020, petitioner submitted a $2,100 petition fee, a corrected ADS in compliance with 37 CFR 1.76(c) containing a benefit claim to the prior-filed nonprovisional application, a proper statement of unintentional delay, and a $160 certificate of correction fee.  On July 13, 2021, an acceptable request for a Certificate of Correction was filed.

As the present petition satisfies the requirements to add or correct a reference to a prior nonprovisional application in a patent via a Certificate of Correction, the Office accepts the benefit claim under 35 U.S.C. 120 as unintentionally delayed. Therefore, it is appropriate for petitioner to add or correct the claim under 35 U.S.C. 120 for benefit of the prior-filed nonprovisional application via Certificate of Correction.  



Petitioner is advised that this decision grants the petition to accept the unintentionally delayed domestic benefit claim to the prior filed application because the petition requirements of 37 CFR 1.78 and the formal requirements for claiming domestic benefit (see MPEP 211.01 et. seq.) have been met. This acceptance should not be construed as meaning that any claim in this patent is entitled to the benefit of the prior-filed application(s). See MPEP 211.05 for more information regarding entitlement to domestic benefit.  

This application is being referred to the Certificates of Correction Branch for processing the request for a Certificate of Correction in accordance with this decision. 

The Certificates of Correction Branch is directed to use the draft Certificate of Correction filed July 13, 2021 for processing of the Certificate of Correction.

Any questions concerning this matter may be directed to the undersigned Attorney Advisor at (571) 272-3231.

/DOUGLAS I WOOD/Attorney Advisor, OPET                                                                                                                                                                                                        

/RYAN D WALSH/Primary Examiner, Art Unit 2852                                                                                                                                                                                                                                                                                                                                                                                                                Enclosure:  Corrected Filing Receipt